 204DECISIONSOF NATIONALLABOR RELATIONS BOARDCement Masons'Union,LocalNo. 526 of the Opera-tive Plasterers'and Cement Masons'InternationalAssociation,AFL-CIO'(SamuelW. McCleskeyConstructionCompany, Inc.) 2andAssociateTradesand Crafts Construction Union,Local 2.3Case 6-CD-499January 8, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JE.NKINS, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing a charge filed on August2, 1973,' by ATC,alleging that Cement Masons had violated Section8(b)(4)(D)of the Act. A hearing was held pursuant tonotice at Pittsburgh,Pennsylvania,on October 5,before Hearing Officer Michael H. Beck.CementMasonsand ATCappeared at the hearing and wereafforded full opportunity to be heard,to examineand cross-examine witnesses,and to adduce evidencebearing on the issues.Thereafter,Cement Masonsand ATC filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,the Boardmakes the following findings:1.THE EMPLOYERThe parties stipulated that McCleskey, a corpora-tionwith its principal office in Atlanta, Georgia, isengaged as a contractor constructing principallymausoleums. McCleskey has a current contract forconstruction work at the Butler County MemorialPark in Butler, Pennsylvania.During the past 12-month period,McCleskeyperformed services outside the State of Georgiavalued in excess of $50,000. During the same period,McCleskey received in excess of $500,000 for workperformed outside the Commonwealth of Pennsylva-nia.The Butler project is valued at approximately$140,000.Upon the facts so stipulated, we find that McCles-IHereinafter called Cement Masons or Respondent Respondent's nameappears as amended at the hearing.2Herein calledMcCleskey or the Employer The Employer's namekey isengaged in commerce within the meaning ofthe Actand that it will effectuate the purposes of theAct toassert jurisdiction herein.II.THE LABOR ORGANIZATIONSThe parties stipulated. and we find, that CementMasons and ATC are labororganizationswithin themeaning of the Act.III.1HE DISPUIEA.TheWork in DisputeThe work in dispute, as stipulated by the parties, isthework of cement pouring and finishing at theconstruction site of McCleskey at the Butler CountyMemorial Parkin Butler,Pennsylvania.B.Background and Facts of the DisputeThe Butler County Memorial Park project involvesbuildinga communitymausoleum.The partiesstipulated that on July 1, when work first com-menced on the project, McCleskey assigned thedisputed work to a crew of its employees representedby ATC. Thereafter, on July 12 and 24, an agent ofCementMasons demanded of McCleskey thatemployees represented by Cement Masons be as-signed to the work in question. The July 24 demandwas accompanied by a threat to picketunless thework reassignment demanded was, in fact, made.After this demand was refused by the Employer, onJuly 25, the Cement Masons commenced picketingtheMcCleskey worksite for the admitted purpose ofrequiringMcCleskey to assign the disputed work tothe employees represented by Cement Masons. Thepicketing effectively closed down the jobsite.According to Richard Harris, McCleskey's opera-tionsmanager, solely in order to stop the picketingand to allow construction to proceed,McCleskeyagreed to allow workers represented by CementMasons to assist employees represented by ATC inthe cement finishing. At the time the employeesrepresented by CementMasons were employed,about 90 percent of the work had been completed.The present phase of construction work at the projecthad been completed as of the date of the hearing, butadditional work will be performed on a yearly basis.Harris testified that the typical work performed bya mausoleum builder is specialty construction involv-ing form work, carpentry work, labor work,cementfinishing, cement pouring, and iron work simultane-ously. Each man on the crew is skilled in each of theaforementioned crafts.appears as amended at the hearing.3Hereincalled ATC.IAll dateshereinafter are in 1973, unless otherwise stated208 NLRB No. 34 CEMENT MASONS'UNION, LOCAL NO. 526A typical day on the project will go as follows. Thefirstpart of the day will involve the pouring ofcement by about five men, two of whom arefinishers.While these latter two men are finishing thecement, the remaining three men will be working onform work. When the cement dries in the afternoon,the men start breaking out the forms and setting theforms up for the next day. A unique form is used bythe Employer which must be vibrated in a certainway. The crypt is set up with spacers rather than withthe usual wall ties. When the form is set up, the mentie in the steel. There may be a half day's work fortwo cement finishers when they make the pour andfinish it. Then the cement finishers will be throughcement finishing and will start breaking out theforms. The workers use a special scaffolding that fitsback inside the crypts which does not have to bebuilt each time.The parties stipulated that there is presently noexistingmethod for voluntary 'adjustment of thedispute.C.Contentionsof thePartiesATC takesthe position that the assignment of thedisputedwork to the employees of McCleskeyrepresentedby ATCshould not be changed becausethisassignment is efficient,economical,and hasproven satisfactory.It also relies on the fact thatMcCleskeyhas, in most instances on a nationwidebasis,assigned the disputed work to employeesrepresentedby ATC,based onMcCleskey's collec-tive-bargaining agreementwith ATC,and on the factthat Cement Masons jurisdiction does not include allof the disputed work.Cement Masons relies on its two contracts withMcCleskey and disputes the contentions of ATCconcerning economy, efficiency,skills, and employerpractice.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.As set forth previously and stipulated by the parties,Cement Masons threatened to cause and did cause awork stoppage on the Employer's jobsite whileemployees of McCleskey represented by ATC wereperforming the disputed work, with the object ofrequiring the Employer to assign the disputed workto its members. We also conclude that, as stipulatedby the parties, there exists no effective method forNLRB.v.Radio andTelevisionBroadcast Engineers Union, Local1212,International Brotherhoodof Electrical Workers, AFL-CIO [ColumbiaBroadcastingSystem],364 U S. 573 (1961)205the voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act.On the basis of the entire record, we find that thereisreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.5 The Board hasheld that its determination in ajurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us:1.Company practiceATC adduced evidence that, of 50 mausoleumswhich were constructed by McCleskey throughoutthe United States in the last 2 years, employees whoare members of ATC performed work on 90 percentof them. McCleskey completed twomausoleumconstruction jobs in the Pittsburgh area prior to theButler job herein whichitassignedto employeesrepresented by ATC. One involved subcontractingbyMcCleskey to another company which hiredemployees represented by Respondent. In the otherinstance,employees represented by ATC did all ofthework including cement pouring except for thecement finishing, which was performed by a crew ofemployees represented by Respondent but super-vised by an ATC member. Testimony was presentedthat Cement Masons was permitted to do this workonly to avoid a work stoppage by the regularemployees of the cemetery.We find that this factor favors the position of theATC.2.Skills of the employeesThe record shows that the employees representedby Cement Masons are only qualified to finish thecement, while the employees represented'by ATC arequalified to perform all the disputed work, whichincludes cement pouringandfinishing. In fact, theemployees who are ATC members have performedthe disputed work to the satisfaction of the Employ-er.ATC adduced evidence that one job in the areawas completed by members of Respondent in such6 International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDan improper and unworkmanlike manner as torequire their removal from the job. Another job inthe area was completely performed by employeesrepresented by ATC except for the cement finishingwhich was done by Cement Masons members.We find that this factor tends to favor the positionof ATC.3.Economy and efficiencyATC presented testimony that the disputed workcan be done by five or six employees represented byATC. Once the job is started, it must be completedrapidly.Each of the skills involved in form work,carpentry work, labor work, iron work, and cementpouring and finishing must be employed almostsimultaneously. If a crew of employees representedby ATC could not be used, the number of mennecessary to complete the work would double.Employees represented by Cement Masons wouldwork only part of a day, leave, and come back aportion of another day. As a consequence, theEmployer was required to spend $2,500 to $3,000 inadditional funds as a result of the employeesrepresented by Cement Masons being put on the jobat Butler just to do the cement finishing.We find that these factors tend to favor theposition of the ATC.4.Collective-bargaining agreementsThe Employer assigned the work to employeesrepresented by ATC pursuant to a 'contract with theATC dated April 27, 1972, having a term startingJanuary 1, 1971, and ending December 31, 1973.PhilWilliams, the national president of ATC andat the time of this contract the Ohio businessmanager of the ATC, testified that the contractcoA ers all construction activities of the Employer andthat under its terms it was contemplated that ATCwould provide journeyman cement finishers andpourers forMcCleskey. There is no geographicallimitation in the agreement or any mention of worklimitations.()n two occasions, the Employer executed identicalcollective-bargaining agreements with Cement Ma-sons. The initial agreement dates from June 1, 1970,toMay 31, 1973, but is operative from August 23,1971,when it was executed. An identical contractwas dated May 8, 1973, with an expiration date ofMay 31, 1973. These contracts both contain languageproviding that termination of the contract wouldonly be effective if notice is given 60 days prior to thetermination date. No notice was given. These twoagreements are limited to an 11-county area inWesternPennsylvania and cover work "whichtraditionally has been performed by Cement Ma-sons."As the evidence is inconclusive, we do not find thatthis factor tends to favor the positions of any of theparties.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the work in dispute should be assignedto employees employed by McCleskey and currentlyrepresented by ATC, rather than to cement masonsrepresented by Cement Masons. In reaching thisconclusion, we rely on the Employer's assignment ofthe disputed work to its own employees representedby ATC; the fact that the Employer's employeesrepresented by ATC possess the requisite skills to doall the disputed work; the fact that the assignment toemployees represented by ATC will result in eco-nomy and efficiency of operations; and the fact thatthisassignment is consistent with the Employer'spredominant practice in the past.Inmaking this determination, we shall award thedisputed work to McCleskey's employees who arerepresented by ATC but not to that Union or to itsmembers. In consequence, we shall also determinethat the Cement Masons was not and is not entitled,by means proscribed by Section 8(b)(4)(D) of theAct, to force or require McCleskey to assign thedisputed work to its members. Our present determi-nation is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and on the basis of theforegoing findings and the entire record in this case,theNationalLaborRelations Board makes thefollowing Determination of Dispute:1.Employees employed by McCleskey,currentlyrepresentedby ATC,are entitled to perform thefollowing work:Cement pouring and finishing at McCleskey'sconstruction site at the Butler County MemorialPark in Butler,Pennsylvania.2.CementMasons is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to forceor require McCleskey to assign the above-describedwork to cement masons whom it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute,Cement Masons shallnotify the Regional Director for Region 6, in writing,whether it will refrain from forcing or requiring CEMENT MASONS' UNION, LOCAL NO. 526207McCleskey,bymeans proscribed by Sectionemployees of McCleskey who are represented by8(b)(4)(D)of the Act,to assign the work in dispute toATC.cement masons whom it represents rather than to